United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Nashua, NH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1813
Issued: February 8, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 12, 2012 appellant, through her attorney, filed a timely appeal from an
August 9, 2012 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP)
denying her request for reconsideration as it was untimely filed and did not establish clear
evidence of error. As the last merit decision by OWCP was issued on August 8, 2008, the Board
lacks jurisdiction to review the merits of this case.1 Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the August 9, 2012 nonmerit decision.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration on
the grounds that it was untimely filed and failed to establish clear evidence of error.

1

For final adverse OWCP decisions issued prior to November 19, 2008, a claimant had up to one year to file an
appeal. See 20 C.F.R. § 501.3(d)(2). An appeal of a final adverse OWCP decision issued on or after November 19,
2008 must be filed within 180 days of the decision. 20 C.F.R. § 501.3(e).
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. By decision dated September 6, 2000,
the Board affirmed February 29 and May 29, 1998 decisions finding that appellant was not
entitled to compensation after June 22, 1997 due to her accepted work injuries of cervical strain,
right shoulder strain and right hip strain.3 The Board determined that the opinion of
Dr. Gerald M. DeBonis, a Board-certified orthopedic surgeon and OWCP referral physician,
constituted the weight of the evidence and established that she had no further disability due to
her work injury. On July 21, 2004 the Board affirmed a June 5, 2003 decision denying
modification of its finding that she had no disability after June 22, 1997 and a December 16,
2003 decision denying her request for reconsideration under section 8128.4 By decision dated
February 17, 2006, the Board affirmed a June 1, 2005 decision denying appellant’s request for a
hearing and a September 29, 2005 decision denying merit review under section 8128.5 On
June 16, 2009 the Board affirmed an August 8, 2008 decision finding that she had not established
that she was disabled after June 22, 1997 due to her January 19, 1994 work injury.6 In a decision
dated December 20, 2011, the Board affirmed a January 28, 2011 decision denying appellant’s
request for reconsideration as it was untimely filed and failed to demonstrate clear evidence of
error.7 The facts and circumstances as set forth in the prior decisions are hereby incorporated by
reference.
In a form report dated December 5, 2011, Dr. Argirios Moustakas, a Board-certified
neurologist, diagnosed possible degenerative disc disease and indolent right L5 radiculopathy. A
December 5, 2011 nerve conduction study (NCS) and electromyogram (EMG) revealed findings
of “possible old or chronic and indolent radiculopathy of the right L5 myotome without evidence
of any active denervation” and a normal right upper extremity examination.
In a progress report dated February 14, 2012, Dr. Gregory W. Soghikian, a Boardcertified orthopedic surgeon, evaluated appellant for a right shoulder condition caused by a 1994
employment injury. He diagnosed chronic shoulder pain due primarily to impingement.
Dr. Soghikian recommended a subacromial decompression and distal claviculectomy. A
magnetic resonance imaging (MRI) scan study obtained on February 15, 2012 revealed joint
hypertrophy at the acromioclavicular (AC) joint without an inferior mass effect and a prominent
sublabral foramen without a rotator cuff tear. In a report dated February 24, 2012, Dr. Vladimir
Sinkov, a Board-certified orthopedic surgeon, diagnosed degenerative disc disease and facet
arthropathy resulting in cervical pain.

3

Docket No. 98-2432 (issued September 6, 2000). OWCP accepted that on January 19, 1994 appellant sustained
cervical strain, right shoulder strain and right hip strain when she slipped and fell on ice.
4

Docket No. 04-630 (issued July 21, 2004).

5

57 ECAB 441 (2006). On May 16, 2007 the Board denied appellant’s petition for reconsideration. Order
Denying Petition for Recon., Docket No. 06-75 (issued May 16, 2007).
6

Docket No. 08-2358 (issued June 16, 2009). The Board found that, while OWCP’s August 8, 2008 decision
purported to be a nonmerit denial of appellant’s request for reconsideration, it had conducted a merit review of the
claim.
7

Docket No. 11-1120 (issued December 20, 2011).

2

By letter dated April 16, 2012, appellant, through her attorney, requested reconsideration.
In support of the request, counsel submitted a March 5, 2012 medical report from Dr. John Ellis,
Board-certified in family medicine, who discussed appellant’s history of slipping on ice and
going up into the air before landing on her right shoulder and hip. He noted that she had
continued complaints of neck pain, right shoulder pain, pain in the shoulders and low back and
bilateral knee pain and instability. Dr. Ellis diagnosed a neck strain, bilateral brachial plexus
impingement, a right shoulder contusion with traumatic arthritis and impingement, back strain, a
deranged disc at L4-5, nerve impingement at L5, lumbosacral plexus impingement, knee strain
with derangement, right hip strain, a right knee contusion and a consequential right knee injury.
He described appellant’s fall on ice on January 19, 1994. Dr. Ellis explained that the force of the
fall was significant and resulted in muscle and ligament strains in the neck, back, knees and right
shoulder. The muscle and ligament tightness increased pressure on the cervical and lumbar discs
resulting in nerve root impingement and radiculopathy. Dr. Ellis further stated:
“The initial contusion to the right shoulder moved the internal structures of the
shoulder causing tearing of the ligaments and internal structures resulting in
tendinitis, traumatic arthritis and impingement syndrome. [Appellant] landed on
her right hip causing pain in the iliotibial band and trochanteric bursitis. She
strained the ligaments and cartilage of her left knee requiring surgery.
[Appellant] contused her right knee initially, but gradually improved with
minimal residual. Her right knee is now bothering her due to the abnormal gait
due to her left knee and right hip.”
Dr. Ellis found that appellant was disabled from employment.
By decision dated August 9, 2012, OWCP denied appellant’s request for reconsideration
after finding that it was untimely and did not establish clear evidence of error.
LEGAL PRECEDENT
OWCP, through regulations, has imposed limitations on the exercise of its discretionary
authority under 5 U.S.C. § 8128(a) of FECA.8 As once such limitations, 20 C.F.R. § 10.607
provides that an application for reconsideration must be sent within one year of the date of the
OWCP decision for which review is sought. OWCP will consider an untimely application only
if the application demonstrates clear evidence of error on the part of OWCP in its most recent
merit decision. The application must establish, on its face, that such decision was erroneous.9
The term ‘clear evidence of error’ is intended to represent a difficult standard. The
claimant must present evidence which on its face shows that OWCP made an error (for example,
proof of a miscalculation in a schedule award). Evidence such as a detailed, well-rationalized
medical report which, if submitted prior to the denial, would have created a conflict in medical
opinion requiring further development, is not clear evidence of error and would not require a
review of the case on the Director’s own motion.10 To establish clear evidence of error, a
8

5 U.S.C. § 8101 et seq.

9

20 C.F.R. § 10.607.

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.5(a) (December 2003).

3

claimant must submit evidence relevant to the issue which was decided by OWCP. The evidence
must be positive, precise and explicit and must manifest on its face that it committed an error.11
ANALYSIS
OWCP properly determined that appellant failed to file a timely application for review.
Its procedures provide that the one-year time limitation period for requesting reconsideration
begins on the date of the original decision.12 A right to reconsideration within one year also
accompanies any subsequent merit decision on the issues.13 As appellant’s April 16, 2012
request for reconsideration was submitted more than one year after the last merit decision of
record, it was untimely. Consequently, she must demonstrate clear evidence of error by OWCP
in denying his claim for compensation.14
Appellant has not established clear evidence of error in OWCP’s decision finding that she
had no disability after June 22, 1997 causally related to her accepted cervical strain, right
shoulder strain and right hip strain. In a report dated December 5, 2011, Dr. Moustakas
diagnosed indolent right L5 radiculopathy and possible degenerative disc disease by EMG. He
did not, however, address causation and thus his opinion is of little probative value and
insufficient to show clear evidence of error.15
On February 14, 2012 Dr. Soghikian diagnosed right chronic shoulder pain due to
impingement. On February 24, 2012 Dr. Sinkov diagnosed facet arthropathy and degenerative
disc disease. Neither physician, however, addressed the relevant issue of employment-related
disability and thus their opinions are insufficient to show clear evidence of error.
In a report dated March 5, 2012, Dr Ellis discussed appellant’s work injury and listed
numerous diagnoses including cervical strain, back strain, right hip strain, a right knee and
shoulder contusion, brachial plexus bilaterally, disc derangement at L4-5, nerve impingement at
L5 and lumbosacral plexus impingement. He described the circumstances surrounding her work
injury and explained that the force of injury strained her neck, back and right shoulder muscles
and the knee ligaments bilaterally. Dr. Ellis asserted that the tightness throughout the spine
caused pressure on the neck and lumbar discs and resulted in impingement down the arms and
legs. He further opined that the right shoulder contusions resulted in traumatic arthritis and
impingement syndrome due to ligament tears and that the right hip injured resulted in bursitis.
Dr. Ellis advised that appellant had a traumatic right knee injury to her abnormal gait from her
left knee and right hip conditions. He concluded that she was disabled from work. Dr. Ellis’
report is detailed and contains medical rationale. The term “clear evidence of error,” however, is
intended to represent a difficult standard. The submission of a detailed well-rationalized medical
report which, if submitted before the denial was issued, would have created a conflict in medical
11

Robert F. Stone, 57 ECAB 292 (2005); Leon D. Modrowski, 55 ECAB 196 (2004); Darletha Coleman, 55
ECAB 143 (2003).
12

20 C.F.R. § 10.607(a).

13

Robert F. Stone, supra note 11.

14

20 C.F.R. § 10.607(b); see Debra McDavid, 57 ECAB 149 (2005).

15

See Conard Hightower, 54 ECAB 796 (2003).

4

opinion requiring further development, is not clear evidence of error.16 The evidence must
clearly shift the weight of the evidence in favor of appellant.17 Dr. Ellis’ report does not
manifest on its face that OWCP committed an error in finding that she had no work-related
disability after June 22, 1997 and thus is insufficient to show clear evidence of error.
As the evidence submitted by appellant does not raise a substantial question as to the
correctness of OWCP’s last merit decision, she has not established clear evidence of error.18
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration on
the grounds that it was untimely filed and failed to establish clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the August 9, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 8, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

16

Joseph R. Santos, 57 ECAB 554 (2006).

17

See Darletha Coleman, supra note 11.

18

See Veletta C. Coleman, 48 ECAB 367 (1997).

5

